Citation Nr: 1637914	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  13-00 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected bilateral pes planus with plantar fasciitis.


REPRESENTATION

Veteran represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1990 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In April 2015, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further development.  The case is now returned to the Board. As will be discussed further, the Board finds that the AOJ substantially complied with the remand orders, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that the Veteran's claim for an acquired psychiatric disorder (initially claimed as depression), has been construed broadly and recharacterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

A psychiatric disorder was not manifested during service; was not diagnosed within the first post-service year; and is not otherwise related to active service or to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, to include as secondary to service-connected bilateral pes planus with plantar fasciitis, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO's March 2012 notice letter advised the Veteran of the foregoing elements of the notice requirements with respect to the issue on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated. 

The Board further observes that this case was remanded in April 2015 for a VA addendum opinion.  Thereafter, the March 2012 examiner submitted an addendum opinion in April 2015.  Therefore, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.

Service Connection

Service connection will be granted for disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Where the veteran served continuously for ninety (90) or more days, and if a chronic disease, to include psychoses, became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995). VA has amended 38 C.F.R. § 3.310  to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established with evidence created prior to any aggravation.  38 C.F.R. § 3.310 (b).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181   (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran claims to have depression caused by his service-connected bilateral pes planus with plantar fasciitis disability.  He claims that his foot disability prevents him from performing activities, which leads to depression symptoms.  See April 2014 VA Examination Report.

A January 1997 service treatment record notes the Veteran's complaint of sleep problems for approximately two weeks.  At that time the Veteran also reported feeling moody and sad occasionally.  Additionally, on a May 1997 Report of Medical History, the Veteran indicated that he had or had had frequent trouble sleeping, which the examiner related to stress.  At his June 2000 separation examination, he denied frequent trouble sleeping, depression, or excessive worry.  A clinical evaluation of his psychiatric system was within normal limits.

A September 2009 VA outpatient clinic report reflects a negative depression screen.  The Veteran denied feelings of depression or hopelessness; he did describe bilateral foot pain.  Later that month, he reported that he quit heavy drinking in June 2009 and currently only had a few drinks a week.  In December 2009 the Veteran complained of depression symptoms and trouble sleeping.  A PTSD screening was negative.  The Veteran was treated for depression thereafter.  December 2009 VA treatment records show a diagnosis of alcohol dependence in remission and a prescription for antidepressant medication.  May 2010 VA treatment records include diagnoses of depressive disorder not otherwise specified (NOS) and alcohol dependence.  February 2011 VA treatment records report that the Veteran has been sober from alcohol and occasional cocaine use since December 2009.  During this visit, the Veteran reported depression symptoms due to the death of his father.  April 2011 VA treatment records attribute depression symptoms to alcohol dependence.  The Veteran continued to complain of depression and feeling down through July 2012 at which time he was assessed with a GAF score of 61.  The record does not contain any complaints of or treatment for a psychiatric disability again until January 2014 when the Veteran reestablished care.  

In March 2012 the Veteran was afforded a VA examination.  The examiner noted diagnoses of depressive disorder NOS and alcohol and cocaine dependence in remission.  The Veteran reported a history of substance abuse between 2006 and 2009.  He stated that he did not notice his depression symptoms until 2009 when he completed substance abuse treatment and started having foot pain.  The examiner opined that the Veteran's depressive disorder NOS is less likely than not (less than 50 percent probability) caused by his service-connected bilateral pes planus with plantar fasciitis disability.  As rationale, the examiner stated that treatment records for bilateral pes planus do not show depression symptoms, and the Veteran did not report depression symptoms until 2009 when he completed substance abuse treatment.  As for aggravation, the examiner stated that foot pain aggravating depression symptoms was a possibility; however, treatment records show that the Veteran's depression symptoms have improved since 2009 when he started having foot pain.  A review of GAF scores since he began psychiatric treatment in 2009 show an improvement from 55 to 60.  Thus, the examiner opined that it is less likely than not that his current depression disorder is caused by or aggravated by his service-connected bilateral pes planus with plantar fasciitis. 

The record also contains a medical opinion from a private physician in April 2015.  Based on an interview of the Veteran and review of the claims file, the physician opined that the Veteran's current depression disorder is caused by his service-connected bilateral pes planus with plantar fasciitis disability.  As rationale, the physician cited to medical literature showing the connection between physical and psychiatric difficulties.  The physician also opined that the Veteran's current depression disorder more likely than not is aggravated by his service-connected bilateral pes planus with plantar fasciitis disability.  As rationale for aggravation, the physician referred to the March 2012 examination report that noted the Veteran's service-connected foot disability prevents him from working and report of continuation of recurrent depression.  A copy of a medical article regarding the relationship between pain related disability and depression was submitted in support of the claim.  

In an April 2015 addendum, the examiner that conducted the March 2012 VA examination report provided an opinion on direct service connection.  The examiner opined that the Veteran's depression NOS is less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner indicated review of the claims file and explained that although the Veteran complained of sleep problems in 1997 during service, he did not receive treatment for depression until 2009, more than ten years after service which shows discontinuity of symptoms.  The examiner noted that treatment records show that the Veteran initially attributed his depression symptoms to substance abuse, and then later claimed it was due to foot pain.  While the Veteran has active prescriptions for depression, he has not seen a health clinician since 2012 and at that time he did not indicate significant sleep disturbance symptoms. 

The VA examiner's opinions contained in the March 2012 examination report and April 2015 addendum acknowledged the Veteran's report of depression symptoms in the years since service.  These opinions are based on medical records, reported history, and are accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, these opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opinion is suitably qualified and sufficiently informed).
 
Upon review of the record, the Board finds that the competent and probative evidence of record weighs against a finding that the Veteran has a psychiatric disability etiologically linked to his time in service.  

The Board has considered whether presumptive service connection is warranted for a psychiatric disability.  See 38 C.F.R. § 3.309.  However, the record fails to show that a psychosis was manifested to a degree of 10 percent within the one year following his service discharge.  

The medical evidence of record confirms that the Veteran currently has depressive disorder NOS.  Service treatment records show complaints of psychiatric symptoms.  Therefore, the next question with respect to general direct service connection is whether the Veteran incurred or aggravated an injury or disease during service.  As for in-service incurrence, service treatment records show complaints of sleep disturbance, and feeling moody and sad; however, they are silent as to the manifestation of a psychiatric disability.  On the contrary, at the June 2000 separation examination, the Veteran denied frequent trouble sleeping, depression, or excessive worry and a clinical evaluation of his psychiatric system was within normal limits.  The final question regarding general direct service connection is whether there is a nexus between the Veteran's current disabilities and service.  The most probative evidence on this matter is the VA medical opinion that concludes a relationship is not likely.  The opinion is supported by the clinical findings of a negative depression screen when the Veteran first received VA outpatient treatment in September 2009.  It is also supported by evidence in the clinical record showing depression related to substance abuse and the death of the Veteran's father, incidents that occurred after service.  No chronic disease was shown during service, and the earliest evidence of depression is in December 2009 when he established psychiatric treatment, approximately nine years following separation from active service.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that depression may result from feet pain is plausible, therefore, the Veteran's claim that current depression is secondary to service-connected bilateral pes planus with plantar fasciitis has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the May 2012 VA examination report and April 2015 addendum more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.

Service connection is in effect for bilateral pes planus with plantar fasciitis.  However, an association between this disability and current depressive disorder is not shown.   In this regard, the April 2015 private physician opined that the Veteran's current depressive disorder was both caused by and aggravated by his service-connected bilateral pes planus with plantar fasciitis disability.  As rationale, the physician cites to medical literature and the March 2012 VA examination report indicating that the Veteran reported he could not work due to his foot disability.   However, the physician's opinion largely relies on the Veteran's report of symptoms.  The physician cites to the portion of the March 2012 examination report that states the Veteran's reported history, not the examiner's findings.  

The Board finds the April 2015 private physician's statements reflecting a possible link to be of less probative value and concludes that the March 2012 VA examiner's opinions, to include the April 2015 addendum, are of greater weight.  See Gabrielson, 7 Vet. App. at 40.  When the Veteran was seen for significant foot problems in service, there were no accompanying complaints or findings of psychiatric disability.  When the Veteran was first seen for foot complaints after service, he denied feelings of depression and a depression screen was normal.  Before attributing depression to service-connected foot problems, it was attributed to substance abuse and a death in the family.  The private medical opinion does not account for these factors.  For these reasons, the weight of the probative evidence, including the March 2012 VA examiner's opinion and April 2015 addendum, are against the Veteran's claim for service connection for an acquired psychiatric disability. 

In this case, the Board accepts the March 2012 VA examiner's opinions, including the April 2015 addendum, as being the most probative evidence on the subject, as these opinions are based on a review of all records and physical examination of the Veteran and contains clear rationale for the medical conclusion reached.  See Boggs v. West, 11 Vet. App. 334 (1998).  Since the examiner's opinions are based on examination of the Veteran and a review of the applicable record, including the Veteran's service treatment records and his contentions, the Board finds that the VA examiner's opinions are most probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  In particular, the VA examiner reviewed the record, including the Veteran's contentions concerning the onset of depression; examined the Veteran; and concluded that the Veteran's depression disability is not likely related to service, or caused by or aggravated by a service-connected disability.  The examiner offered a clear rationale for these conclusions, based on the evidence as set forth in service, VA and private treatment history as well as on the examiner's own medical expertise.  Thus, the Board finds that the Veteran's claim must be denied.

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include as secondary to service-connected bilateral pes planus with plantar fasciitis, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected bilateral pes planus plantar fasciitis, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeal
Department of Veterans Affairs


